Exhibit 99.1 Allot Communications Reports 21% Increase in Revenues to $11.5 Million for the Fourth Quarter of 2009 Company Achieves Breakeven Results on a non-GAAP Basis Key highlights: - Fourth quarter revenues reached $11.5 million, a 21% increase over the fourth quarter of 2008 - Fourth quarter non-GAAP net income of $19,000, as Company achieves break-even results - Cash, cash equivalents, deposits and investments in marketable securities increased to $53.3 million - Allot receives $17 million in orders from a global Tier 1 mobile operator during the year Hod Hasharon, ISRAEL – February 9, 2010 – Allot Communications Ltd. (NASDAQ: ALLT)a leader in IP service optimization and revenue generation solutions, today announced achieving break-even results on a non-GAAP basis for the fourth quarter of 2009 as it reported its financial results for the fourth quarter and full year ended December 31, 2009. Total revenues for the fourth quarter of 2009 reached $11.5 million, a 21% increase from the $9.6 million of revenues reported in the fourth quarter of 2008, and a 6% increase from the $10.8 million revenues reported for the third quarter of 2009.On a GAAP basis, net loss for the fourth quarter of 2009 was $1.5 million, or $0.07 per share (basic and diluted).This compares with net income of $1.0 million, or $0.05 per share (basic and diluted), in the fourth quarter of 2008, and a net loss of $2.3 million, or $0.10 per share (basic and diluted), in the third quarter of 2009.For the full year 2009, revenues reached $41.8 million, representing a 13% increase over the $37.1 million of revenues in 2008.On a GAAP basis, net loss in 2009 totaled $7.7 million, or $0.35 per share (basic and diluted), compared with a net loss of $16.5 million, or $0.75 per share (basic and diluted), in On a non-GAAP basis, excluding the impact of share-based compensation, inventory and fixed assets write-offs and ARS devaluation and recoveries, non-GAAP net income for the fourth quarter of 2009 totaled $19,000, or $0.00 per share (basic and diluted), compared with a non-GAAP net loss of $1.1 million, or $0.05 per share (basic and diluted), for the fourth quarter of 2008 and a non-GAAP loss of $185,000, or $0.01 per share (basic and diluted), for the third quarter of 2009.Inventory and fixed assets write-offs for the fourth quarter of 2009 totaled $0.9 million following the rollout of certain new products. These non-GAAP measures should be considered in addition to, and not as a substitute for, comparable GAAP measures.A full reconciliation between GAAP and non-GAAP results is provided in the accompanying Table 2.The Company provides these non-GAAP financial measures because it believes that they present a better measure of the Company’s core business and management uses the non-GAAP measures internally to evaluate the Company’s ongoing performance.Accordingly, the Company believes that they are useful to investors in enhancing an understanding of the Company’s operating performance. “During 2009 Allot succeeded in continuing to grow revenues while making significant progress in moving towards our goal of profitability," commented Rami Hadar, Allot Communications' President and Chief Executive Officer.“We successfully undertook the largest deployment in our history with a global Tier 1 mobile operator, with total orders as at the end of the year reaching $17 million.Coupled with the strong backlog we built up during the year, we currently believe that Allot is well positioned for continued growth in 2010.” Recently, the Company achieved the following significant goals: · During the quarter, concluded 9 large deals with service providers, of which 3 represented new customers and 6 represented expansion deals; · Allot introduced two new platforms during the quarter, the AC-1400 and AC-3000, which address the needs of the Tier 2/3 and large enterprise markets; and · Service Gateway Sigma now supports 75 Gbps and may be clustered for up to 360 Gbps as verified by the independent Tolly Group. As of December 31, 2009, cash, cash equivalents, deposits and investments in marketable securities totaled $53.3 million. Recent external valuations showed an increase in value of certain ARS in the Company's portfolio as of the end of the fourth quarter. As a result, the Company recorded an unrealized net gain of $0.7 million to other comprehensive income in its shareholders' equity, leaving the Company with a total of $14.5 million in ARS at the end of the quarter. To date, all ARS are current on their respective interest payments. Conference Call & Webcast The Allot management team will host a conference call will host a conference call to discuss its fourth quarter and full year 2009 results on Tuesday, February 9, 2010, at 8:30 AM EST, 3:30 PM Israel time. To access the conference call, please dial one of the following numbers: US: +1-866-966-5335, International: +44-20-3003-2666, Israel: +1-809-216-213. 2 A replay of the conference call will be available from 12:01 am EST on February 10, 2010 through March 10, 2010 at 11:59 pm EST. To access the replay, please dial: +44-20-8196-1998, access code: 650204#. A live webcast of the conference call can be accessed on the Allot Communications website at http://www.allot.com.
